

114 S58 IS: Nuclear Regulatory Commission Reorganization Plan Codification and Complements Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 58IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo ensure orderly conduct of Nuclear Regulatory Commission actions.1.Short title; table of
			 contents(a)Short
 titleThis Act may be cited as the Nuclear Regulatory Commission Reorganization Plan Codification and Complements Act.(b)Table of
 contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Replacement of Reorganization PlanSec. 101. General functions.Sec. 102. Chairman.Sec. 103. Emergency authority.Sec. 104. Reporting.Sec. 105. Rescission of Reorganization Plan approval.TITLE II—MiscellaneousSec. 201. Certification of documents transmitted to Congress.Sec. 202. Time limits for Commission review of Atomic Safety and Licensing Board decisions.Sec. 203. Allegations of wrongdoing.Sec. 204. Approval of travel.Sec. 205. Implementation.2.DefinitionsIn this Act:(a)CommissionThe term Commission means the Nuclear Regulatory Commission.(b)ChairmanThe term Chairman means the Chairman of the Commission.IReplacement of
			 Reorganization Plan101.General
			 functions(a)Functions vested
			 in the Commission(1)In
 generalThere shall remain vested in the Commission the functions of the Commission relating to—(A)policy formulation;(B)rulemaking, as described in section 553 of title 5, United States Code, except that the matters described in subsections (a)(2) and (b) of that section that do not pertain to policy formulation orders or adjudications shall be reserved to the Chairman;(C)orders and adjudications, as those terms are defined in paragraphs (6) and (7) of section 551 of title 5, United States Code, respectively; and(D)approving the distribution of appropriated funds according to programs and purposes proposed by the Executive Director for Operations.(2)Voting; policy
			 proposals(A)In
 generalIf there is a doubt as to whether a matter, action, question, or area of inquiry pertains to one of the functions described in paragraph (1), the Commission may make a determination with respect to the pertinence, by majority vote.(B)RequestAny member of the Commission may—(i)request a vote under subparagraph (A); and(ii)propose a policy matter for consideration by the Commission.(3)Access to
 informationAll members of the Commission shall have full, unfettered, timely, and equal access to information of the Commission.(4)Delegation of
 functionsThe performance of any portion of the functions described in paragraph (1) may be delegated by the Commission to—(A)a member of the Commission (including the Chairman); and(B)the staff of the Commission.(b)Officers and
			 employees(1)Appointment and
 removal of certain officers(A)AppointmentThe Chairman shall initiate the appointment, subject to the approval of the Commission, of the officers or successor officers established by law or by the Commission described in subparagraph (C).(B)RemovalThe Chairman or a member of the Commission may initiate an action for removal, subject to the approval of the Commission, by majority vote, of the officers or successor officers established by law or by the Commission described in subparagraph (C).(C)Description of
 officersThe officers referred to in subparagraphs (A) and (B) consist of the following:(i)The Executive Director for Operations.(ii)The Chief and Deputy Chief Financial Officer.(iii)The General Counsel.(iv)The Director of the Office of Commission Appellate Adjudication.(v)The Secretary of the Commission.(vi)The Director of the Office of Public Affairs.(vii)The Director of the Office of Congressional Affairs.(viii)The Director of the Office of International Programs.(ix)The Chief Administrative Judge and members of the Atomic Safety and Licensing Board Panel.(D)EvaluationsAny performance evaluation or rating of the officers described in subparagraph (C) shall be determined by a majority vote of the members of the Commission.(E)Replacement of
			 officers(i)In
 generalIf there is a vacancy in a position described in subparagraph (C), the Chairman may designate an acting officer for a period of 60 days.(ii)Approval of
 extension requiredThe Chairman may only extend the initial 60-day period under clause (i) with the approval of the Commission.(iii)Failure to
 approveIf, at the end of the 60-day period under clause (i), the Chairman has not proposed a replacement or the Commission has not approved the appointment of an officer proposed by the Chairman, any member of the Commission may initiate the appointment, subject to approval of the Commission.(2)Appointment and
 removal of other officers(A)AppointmentThe Chairman, after consultation with the Executive Director for Operations, shall initiate the appointment, subject to the approval of the Commission, of the officers or successor officers established by law or by the Commission described in subparagraph (C).(B)RemovalThe Chairman or a member of the Commission may initiate an action for removal, subject to the approval of the Commission, by majority vote, of the officers or successor officers established by law or by the Commission described in subparagraph (C).(C)Description of
 officersThe officers referred to in subparagraphs (A) and (B) consist of the following:(i)The Director of the Office of Nuclear Reactor Regulation.(ii)The Director of the Office of Nuclear Material Safety and Safeguards.(iii)The Director of the Office of Nuclear Regulatory Research.(iv)The Director of the Office of Nuclear Security and Incident Response.(v)The Director of the Office of New Reactors.(vi)The Director of the Office of Federal and State Materials and Environmental Management Programs.(vii)The Director of the Office of Investigations.(viii)The Director of the Office of Enforcement.(3)Appointment of
			 Advisory Committee on Reactor Safeguards(A)In
 generalThe Chairman or a member of the Commission shall initiate the appointment of a member of the Advisory Committee on Reactor Safeguards, subject to the approval of the Commission.(B)LimitationNothing in this Act affects—(i)the appointment of the Chairman of the Advisory Committee on Reactor Safeguards; or(ii)the term of the members of Advisory Committee on Reactor Safeguards.(4)Delegation of
 staff supervision functionsThe Commission shall delegate the function of appointing, removing, and supervising the staff of the following offices or successor offices to the respective heads of the offices:(A)Executive Director for Operations.(B)General Counsel.(C)Secretary of the Commission.(D)Chief Financial Officer.(E)The Office of Commission Appellate Adjudication.(F)The Office of Congressional Affairs.(G)The Office of Public Affairs.(H)The Office of International Programs.(5)Delegation of
 staff of panels and committeesThe Commission shall delegate the functions of appointing, removing, and supervising the staff of the following panels and committee to the respective Chair of the panel or committee:(A)The Atomic Safety and Licensing Board Panel.(B)The Advisory Committee on Reactor Safeguards.(c)Commission
 member officesEach member of the Commission shall continue to appoint, remove, and supervise the personnel employed in the immediate office of the member.(d)Performance of
 functionsSection 201(a)(1) of the Energy Reorganization Act of 1974 (42 U.S.C. 5841(a)(1)) shall apply to the Chairman in the performance of the functions of the Chairman as described in subsections (a) and (b).102.Chairman(a)Transfer of
 functionsAny function of the Commission not described in section 101(a)(1) is transferred to the Chairman.(b)DutiesThe Chairman shall—(1)be the official spokesman for the Commission, which includes representing the policies established by a majority of the members of the Commission;(2)be the principal executive officer of the Commission;(3)be responsible to the Commission for ensuring that the Executive Director for Operations and the staff of the Commission (other than the officers and staff referred to in subsections (b)(4) and (c) of section 101) are responsive to the requirements of the Commission in the performance of the functions of the Commission;(4)determine the use and expenditure of funds of the Commission, in accordance with the distribution of appropriated funds according to programs and purposes approved by the Commission;(5)present to the Commission, for consideration by the Commission, the proposals and estimates prepared under paragraph (6)(C); and(6)be responsible for (which the Chairman shall delegate, subject to direction and supervision by the Chairman, to the Executive Director for Operations, unless otherwise provided by this Act)—(A)administrative functions of the Commission;(B)distribution of business among personnel, administrative units, and offices of the Commission;(C)preparation of proposals for the reorganization of the major offices of the Commission; and(D)appointing and removing, without any further action by the Commission, all officers and employees under the Commission other than the offices and employees, the appointment and removal of which are specifically provided for by subsections (b)(4) and (c) of section 101.(c)Governing
			 principles(1)In
 generalThe Chairman (as principal executive officer) and the Executive Director for Operations, shall be governed by—(A)the general policies of the Commission; and(B)any regulatory decisions, findings, and determinations (including decisions, findings, and determinations for reorganization proposals, budget revisions, and the distribution of appropriated funds) as the Commission may by law be authorized to make.(2)Full and current
 informationThe Chairman and the Executive Director for Operations shall be jointly responsible for ensuring that the Commission is fully and currently informed about matters within the functions of the Commission.(3)Failure to act
 in accordanceIf a majority of the members of the Commission determine that the Chairman has not acted in accordance with paragraph (1) or (2), the members of the Commission shall—(A)submit to the President written notice of the determination; and(B)transmit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Environment and Public Works of the Senate copies of the notice submitted under subparagraph (A).103.Emergency
			 authority(a)In
 generalNotwithstanding sections 101 and 102 and subject to subsection (b), the Chairman is authorized to exercise emergency authority of the Chairman in responding to, issuing orders respecting, advising United States civil authorities and the United States public about, and directing and coordinating actions relating to an emergency incident.(b)Limitations(1)Emergency
			 declaration required(A)In
 generalThe Chairman may not exercise emergency authority under subsection (a) until—(i)the Chairman issues a declaration that a specific emergency exists; and(ii)not later than 24 hours after the issuance of a declaration under subparagraph (A), the Chairman provides notice of the declaration—(I)in writing to—(aa)the Commission;(bb)the Committee on Energy and Commerce of the House of Representatives; and(cc)the Committee on Environment and Public Works of the Senate; and(II)except as provided in subparagraph (B), to the public.(B)Public
 notificationNotwithstanding subclause (II) of subparagraph (A)(ii), public notification of a declaration under that subclause may be delayed beyond the 24-hour period specified in subparagraph (A)(ii) if the Chairman—(i)determines that disclosing the declaration to the public at that time would constitute a risk to public health or safety; and(ii)submits notice of the determination under clause (i) to—(I)the Commission;(II)the Committee on Energy and Commerce of the House of Representatives; and(III)the Committee on Environment and Public Works of the Senate.(2)Authorized
 emergenciesThe Chairman may only exercise emergency authority under subsection (a) in response to—(A)an imminent safety threat pertaining to a facility or materials licensed or regulated by the Commission; or(B)a determination of an imminent security threat to a facility or materials licensed or regulated by the Commission is made by—(i)the Secretary of Homeland Security;(ii)the Secretary of Energy;(iii)the Secretary of Transportation;(iv)the Director of the Federal Bureau of Investigation;(v)the Director of the Central Intelligence Agency; or(vi)the Director of National Intelligence.(3)Duration(A)In
 generalThe Chairman may only exercise emergency authority under subsection (a) for the fewer of—(i)the duration of the emergency; or(ii)30 days.(B)ExtensionThe initial period established under subparagraph (A) may be extended by 30 days if the Commission—(i)approves the extension; and(ii)submits notice of the extension to—(I)the public;(II)the Committee on Energy and Commerce of the House of Representatives; and(III)the Committee on Environment and Public Works of the Senate.(c)Delegation(1)To
 membersThe Chairman may delegate the authority to perform the emergency functions described in subsection (a), in whole or in part, to any of the other members of the Commission.(2)To
 staffThe authority to perform the emergency functions described in subsection (a) may be delegated or redelegated, in whole or in part, to the staff of the Commission.(d)Consultation(1)In
 generalTo the maximum extent practicable, the Chairman shall consult with the full Commission on any regulatory or policy actions taken under the emergency authority provided under this section.(2)ExemptionA consultation under paragraph (1) shall be exempt from the requirements of section 552b of title 5, United States Code.(e)Guidelines and
 noticeIn acting under this section, the actions of the Chairman, or other member of the Commission delegated authority under subsection (c), shall conform to the policy guidelines of the Commission.(f)Termination of
 emergencyOn termination of the emergency, the Chairman shall immediately submit notice of the termination to—(1)the Commission;(2)the public;(3)the Committee on Energy and Commerce of the House of Representatives; and(4)the Committee on Environment and Public Works of the Senate.(g)ReportNot later than 30 days after the date on which the emergency is terminated under subsection (f), the Chairman, or the member of the Commission or staff member of the Commission delegated the emergency functions under subsection (c), shall submit a report that describes all actions taken during the emergency, including a description of any actions taken using the authority provided by this section, to—(1)the Commission;(2)the Committee on Energy and Commerce of the House of Representatives; and(3)the Committee on Environment and Public Works of the Senate.(h)Commission
			 procedures(1)In
 generalNot later than 90 days after the date of enactment of this Act, the Commission shall revise the procedures of the Commission to comply with the requirements of this section.(2)RequirementsThe revision under paragraph (1) shall define the roles of the members of the Commission during an emergency, including providing for—(A)complete access to—(i)records and information relating to actions taken during the emergency;(ii)Commission staff involved in the management of the emergency; and(iii)one or more locations at which decisions are made during the emergency; and(B)to the extent practicable, participation in decisions that may affect Commission actions and policies beyond the response to a particular emergency.104.Reporting(a)Delegation;
			 reporting(1)In
 generalThe Chairman may make any delegations and provide for any reporting that the Chairman determines to be necessary, subject to applicable provisions of law.(2)Direct
 communicationAny officer or employee under the Commission may communicate directly to the Commission, or to any member of the Commission, if the officer or employee determines that a critical problem or matter of public health, public safety, or common defense and security is not being properly addressed.(b)Executive
			 Director for Operations(1)In
 generalThe Executive Director for Operations shall report all matters to the Chairman.(2)Submission of
 reports to executive director for operationsThe Directors of Nuclear Reactor Regulations, Nuclear Material Safety and Safeguards, and Nuclear Regulatory Research shall report to the Executive Director for Operations.(c)Direct
			 reporting(1)Submission of
 reportsThe heads of the Commission-level offices or successor offices of the following offices shall report directly to the Commission:(A)The General Counsel.(B)The Secretary of the Commission.(C)The Office of Commission Appellate Adjudication.(D)The Office of Congressional Affairs.(E)The Office of Public Affairs.(F)The Office of International Programs.(G)The Atomic Safety and Licensing Board Panel.(H)The Advisory Committee on Reactor Safeguards.(2)Receipt of
 reportsThe Commission shall receive the reports submitted under paragraph (1).105.Rescission of
 Reorganization Plan approvalThe approval of Reorganization Plan No. 1 of 1980 (45 Fed. Reg. 40561) (adopted pursuant to the Reorganization Act Amendments of 1984 (5 U.S.C. 901 et seq.)) is rescinded.IIMiscellaneous201.Certification
 of documents transmitted to CongressA letter or other document transmitted by the Commission, on behalf of the full Commission, to a member of Congress in the capacity of the member as Chairman or Ranking Minority Member of a Committee of Congress, shall include a certification that the letter or document is being sent to the Chairman and Ranking Minority Member of that Committee, in accordance with established Commission procedures.202.Time limits for
			 Commission review of Atomic Safety and Licensing Board decisions(a)In
 generalIn reviewing the decisions and actions of the Atomic Safety and Licensing Board, not later than 90 days after the date on which the Commission receives final briefs relating to the decision or action, each member of the Commission shall vote on the matter under review.(b)Notification of
 nonvotersOnce a majority position of the members of the Commission has been established by members voting under subsection (a), the Secretary shall notify in writing any member of the Commission that has not voted in accordance with that subsection that a majority position has been established with respect to the matter under review.(c)Deadline for
 votingA member of the Commission that receives notice under subsection (b)—(1)shall have within 3 days of the date of the notice to vote on the matter under review; and(2)shall be considered by the Secretary as not participating in the vote if the member does not vote by the deadline specified in paragraph (1).(d)PublicationThe Commission shall publish any resulting decision of the Commission under this section, including adjudicatory orders and direction to agency staff—(1)if a majority position is established with respect to the matter under review under this section, not later than 30 days after the date on which the majority position is established; or(2)if a majority position is not established because of a tie vote of the participating members of the Commission, not later than 30 days after the date on which the voting is completed in accordance with this section.203.Allegations of
			 wrongdoing(a)Referral to
 inspector generalNot later than 90 days after the date of enactment of this Act, the Commission shall revise the procedures of the Commission to ensure that any allegation of wrongdoing on the part of the Chairman is immediately referred to the Inspector General of the Commission.(b)Supervision of
 inspector generalDuring any period in which an investigation by the Inspector General of the Chairman is pending with respect to an allegation described in subsection (a), the Chairman shall delegate responsibility for supervising the Inspector General to a member of the Commission other than the Chairman, consistent with the Inspector General Act of 1978 (5 U.S.C. App.).204.Approval of
			 travel(a)Authorization
 by ChairmanThe Chairman shall authorize all international travel requested by other members of the Commission for official business unless the Chairman submits a notice of disapproval to the full Commission specifying the basis for the disapproval by that is 5 days after the date on which the request is submitted to the Chairman.(b)Request
 considered To be approvedIf the Chairman fails to submit to the Commission the notice of disapproval by the deadline described in subsection (a), the travel shall be considered to be approved.205.ImplementationExcept as otherwise specified in this Act, not later than 180 days after the date of enactment of this Act, the Commission shall revise the procedures of the Commission to conform the procedures with this Act.